Simon, J.,

delivered the opinion of the court.
This is a suit on a promissory note of hand, indentified with an act of convention almortgage. The defendant pleaded the general issue, and judgment having been rendered against him, he took the present appeal.
We are satisfied that no error has been committed, and that this appeal has been taken only for delay; but the judgment bearing already ten per cent, interest, we think that the appellant ought to pay five per cent, damages, as for a frivolous appeal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs, and with five per cent, damages.